                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


MARY ELISABETH BROCK                                                                 PLAINTIFF

v.                                                         CIVIL ACTION NO. 4:18-CV-129-RP

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                       FINAL JUDGMENT

       Plaintiff Mary Elisabeth Brock filed suit under 42 U.S.C. § 1383(c) for judicial review of

the unfavorable decision of the Commissioner of Social Security regarding an application for a

period of disability, supplemental security income, and disability insurance benefits. Docket 1.

The parties have consented to entry of final judgment by the United States Magistrate Judge

under the provision of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. Docket 12. The Court, having considered the record, the administrative transcript, the

briefs of the parties, and the applicable law, finds as follows:

       The Commissioner’s decision is not supported by substantial evidence because of the

ALJ’s failure to consider treating physician Dr. Sayed Raza’s opinions dated September 3, 2015

and November 18, 2015. While Dr. Raza’s opinions that Plaintiff is “disabled indefinitely” and

“cannot work” are conclusory opinions on an issue reserved to the Commissioner, the ALJ “must

always carefully consider medical source opinions about any issue, including opinions about

issues that are reserved to the Commissioner.” SSR 96-5p. Although such opinions “are never

entitled to controlling weight or special significance,” they “must never be ignored,” and in

evaluating them the ALJ “must apply the applicable factors in 20 C.F.R. 404.1527(d) and

416.927(d).” Id.
       The Commissioner’s decision is reversed and remanded with instructions to consider the

referenced opinions of Dr. Raza in accordance with SSR 95-5p, to reevaluate Plaintiff’s RFC,

and to make step four and step five determinations accordingly.

       SO ORDERED, this the 10th day of April, 2019.

                                            /s/ Roy Percy
                                            UNITED STATES MAGISTRATE JUDGE
